Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered June 13, 1991, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a prison term of 2 Vi to 5 years, unanimously affirmed.
There is no merit to defendant’s contention that the evidence against him was incredible as a matter of law because of minor inconsistencies in the testimony of the police officer who testified. Such inconsistencies raised issues of credibility for the jury to determine (People v Davis, 113 AD2d 951, 952; People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), and, upon review of the record, it cannot be said that the verdict is against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.